ON MOTION TOR REHEARING
June 18, 1941
The appellants request that we reconsider the judgment rendered on June 9, 1941, whereby we affirmed that of the lower court.
The appellants insist that said court should have granted the demurrer for want of facts sufficient to constitute a cause of action filed against the amended complaint and that as a consequence thereof, it should not have admitted any evidence in support of the same, since the action had prescribed, and they argue, furthermore, that it should have been alleged .and proved by the plaintiff that the attachment was unlawfully levied and that he owed nothing to the defendants.
It is true that, notwithstanding that the defendants appellants only argued in the lower court the demurrer based on the prescription of the action, as it appears from the order issued by the lower court (page 17, transcript of the record), in their answer they set out as a special defense not only *832tile demurrer based on the prescription but the demurrer for ■want of facts sufficient to constitute a cause of action, but it does not appear that said demurrer was argued or decided. In any event, we are of the opinion that the complaint in this ease, although by no means a model pleading, alleges, facts sufficient.
There was alleged the former action, the attachment levied on the property of the plaintiff herein, that he was deprived of its possession during two months, that the former action ended by a judgment which is final, rendered against the attaching creditor, and also the damages suffered.
The judgment rendered in the previous action shows that the plaintiff herein owed nothing to the Insular Industrial & Agricultural Exposition Association, Inc., as was decided by this Court in affirming the judgment rendered by the lower court (52 P.R.R. 611) and that consequently, said association had no right to attach the property of the plaintiff. The fact that in other.jurisdictions certain pleadings are demanded in these cases does not imply that we are bound to follow them. We must try to do away with technicalities and simplify the pleadings in all the proceedings, and there'is no doubt that such is the modern trend.
Although the authorities cited do not uphold in its totality what was said as dictum in the case of Martí v. Hernández, 57 P.R.R. __, we are of the opinion that we should formally ratify said dictim at present, as follows:
“ . . . All that the plaintiff in an action of this kind has to allege and prove is that his property has been attached; that the action which had been brought against him and in which the attachment had been decreed terminated by a final judgment in his favor; and the damages suffered ...”
Appellants also allege in their motion that the judgment appealed from should have been reversed because it is not upheld by the evidence. We are not convinced by the appellants that the plaintiff should have been required to *833prove that he had obtained a permit (in the festivities of St. Matthew in Santnrce and Our Lady of the Eosary in Vega Baja) to exploit his amusement apparatus, since if the latter were attached, without his being able yet to give bond for the release of the attachment, he could not be requested to prove that he had secured a place wherein to install them. We have already stated in our previous opinion that the defendants did not offer any evidence to contradict that of the plaintiff in regard to the amount of the damages. Notwithstanding this, the lower court reduced the amount of the damages from $2,000 to $600, taking in consideration the testimony of the plaintiff, the expert evidence and the attendant circumstances. And it applied the rule established in the cases of Avilés v. Sons of Rafael Toro, etc., 27 P.R.R. 616 and Muriente v. Terrasa, 22 P.R.R, 686, to the effect that the damages include not only the amount of the loss which has been suffered but also that of the profit which plaintiff failed to realize.
The defendants could have presented evidence to contradict that of the plaintiff and as they did not do so the lower court ivas justified in its conclusion.
The motion for reconsideration is denied.